UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2412



NEIGHBORHOOD DEVELOPMENT COLLABORATIVE,

                                             Plaintiff - Appellee,

          versus


MORTON L. GINSBERG,

                                            Defendant - Appellant.



                            No. 04-1060



DAVID F. ALBRIGHT,

                                            Plaintiff - Appellant,

          versus


NEIGHBORHOOD DEVELOPMENT COLLABORATIVE,

                                             Plaintiff - Appellee,

          and

MORTON L. GINSBERG,

                                                        Defendant.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1552-1-AMD)


Submitted:   June 10, 2004                Decided:   July 22, 2004


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David F. Albright, ALBRIGHT & GOERTEMILLER, L.L.C., Baltimore,
Maryland, for Appellants.  Thomas N. Biddison, Paul S. Caiola,
GALLAGHER, EVELIUS & JONES, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In Appeal No. 03-2412, Morton L. Ginsberg appeals the

district court’s order denying his motion to dismiss for lack of

personal jurisdiction and granting summary judgment in favor of

Neighborhood Development Collaborative (“NDC”) in NDC’s declaratory

judgment action.    Ginsberg also appeals the court’s order denying

his motion filed pursuant to Fed. R. Civ. P. 59(e).          In Appeal No.

04-1060,   Ginsberg’s   attorney,   David   F.   Albright,    appeals   the

district court’s order imposing sanctions against him in the form

of a reprimand.    We have reviewed the parties’ briefs and the joint

appendix and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.         See Neighborhood Dev.

Collaborative v. Ginsberg, No. CA-03-1552-1-AMD (D. Md. Sept. 2,

2003; Oct. 7, 2003; Nov. 22, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                 - 3 -